DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/5/22 have been received. Claims 1 and 3 have been amended. Claim 2 has been cancelled.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (JP2017-107748A) on claim(s) 1-5 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1 and 3-5 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a fuel cell system comprising: a stack case configured to store a stack, the stack comprising a power generation cell stack body and an insulating plate, the power generation cell stack body including a plurality of power generation cells stacked horizontally in a stacking direction, the insulating plate being stacked at an end of the power generation cell stack body in the stacking direction; and an auxiliary device case configured to store a fuel cell auxiliary device and arranged next to the stack case in the stacking  direction, wherein an inside of the stack case and an inside of the auxiliary device case that are adjacent to each other in the stacking direction are separated by a partition wall; the partition wall has a ventilation connection port configured to connect the inside of the auxiliary device case to a stack storage space between the stack case and the power generation cell stack body; the insulating plate is provided closer to the partition wall, than the power generation cell stack body, inside the stack case; and the insulating plate includes a projection that protrudes outward in a surface direction from an outer periphery of the insulating plate,  the projection facing  the ventilation connection port in the stacking direction.
	The prior art to Kojima et al. (JP2017-107748A) discloses a fuel cell system comprising: a stack case configured to store a stack, the stack comprising a power generation cell stack body and an insulating plate, the power generation cell stack body including a plurality of power generation cells stacked horizontally in a stacking direction, the insulating plate being stacked at an end of the power generation cell stack body in the stacking direction; and an auxiliary device case configured to store a fuel cell auxiliary device and arranged next to the stack case in the stacking  direction, wherein an inside of the stack case and an inside of the auxiliary device case that are adjacent to each other in the stacking direction are separated by a partition wall; the insulating plate is provided closer to the partition wall, than the power generation cell stack body, inside the stack case; but does not disclose, teach or render obvious the partition wall has a ventilation connection port configured to connect the inside of the auxiliary device case to a stack storage space between the stack case and the power generation cell stack body; and the insulating plate includes a projection that protrudes outward in a surface direction from an outer periphery of the insulating plate,  the projection facing  the ventilation connection port in the stacking direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724